Citation Nr: 1722352	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a right knee disorder.

2.  Entitlement to an increased rating in excess of 20 percent for a left knee disorder.

3.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from December 1971 to January 1976.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision that granted service connection for a low back disability evaluated as 20 percent disabling effective August 28, 2006; and denied disability ratings in excess of 20 percent for service-connected right and left knee disabilities. The Veteran timely appealed for higher disability ratings. 

The Veteran cancelled a hearing before a Veterans Law Judge at the RO that was scheduled for June 2012. 

These claims were previously before the Board in May 2013, at which time they were remanded for additional development.  

Also in May 2013, the Board raised and remanded the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  In a December 2016 rating decision, the RO granted the Veteran's claim for TDIU as of March 26, 2012.  As there has been no disagreement with that decision the matter is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is necessary to afford the Veteran VA examinations to assess the current severity of his bilateral knee and back disorders.  

The Veteran's most recent VA examinations were in March 2012.  VA treatment records since that time indicate that he complained of pain and sought further treatment for his disorders.  Treatment records also showed that the Veteran had full range of motion of his spine and bilateral knees in September 2015 and March 2016.  Finally, the August 2016 VA opinion regarding the impact of the Veteran's service-connected disorders on his ability to maintain employment indicated that the Veteran had limitations in sitting, standing, walking, bending, and lifting, whereas the most recent March 2012 VA examination only indicated that the Veteran had functional impact of difficulty with repetitive bending, standing, walking, and twisting.   

As the most recent VA examination is more than five years old and the evidence is unclear as to extent of the Veteran's disorders, the Board finds that contemporaneous VA examinations are necessary to determine the current severity of the Veteran's bilateral knee and back disorders.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Therefore, remand is warranted prior to adjudicating these claims.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records and associate them with the claims file. All attempts to obtain records should be documented in the claims folder.

2. Thereafter, afford the Veteran a VA examination regarding the severity of the Veteran's low back disorder.  In conjunction with the examination, provide the examiner with the claims file, including any pertinent evidence in Virtual VA or the VBMS not already of record. The examiner should review the entire record, and indicate that all pertinent records were reviewed. 

Following completion of the examination, the examiner is to provide a detailed review of the Veteran's pertinent medical history and chronic complaints, as well as the nature and extent of his service-connected back disability. 

In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination), as well as the presence (or absence) or incapacitating episodes. 

The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation. The examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected back disability. Any additional functional loss or limitation of motion must be noted.  Weight bearing and nonweight bearing findings should be reported as appropriate.   

3. With regard to the Veteran's bilateral knee disorders, the RO must afford the Veteran a VA examination regarding the severity of the Veteran's knee disorder(s).  In conjunction with the examination, provide the examiner with the claims file, including any pertinent evidence in Virtual VA or the VBMS not already of record. The examiner should review the entire record, and indicate that all pertinent records were reviewed. 

Following completion of the examination, the examiner is to provide a detailed review of the Veteran's pertinent medical history and chronic complaints, as well as the nature and extent of his service-connected bilateral knee disabilities. 

In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination), as well as the presence (or absence) or instability and/or subluxation.  

The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Weight bearing and nonweight bearing findings should be reported.

4. Ensure that the examination report complies with this remand and answers the questions presented herein. If insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

5. After completing the above, readjudicate the claims.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

